 

Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 23,
2020, by and among GENERATION ALPHA, INC., a Nevada corporation (the “Company”),
and YAII PN, LTD., a Cayman Islands exempt company (“Investor”).

 

WITNESSETH

 

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase secured convertible debenture
substantially in the form attached hereto as “Exhibit A” (the “Convertible
Debenture”) in the aggregate principal amount of USD$350,000, (the “Purchase
Price”) which shall be convertible into shares of the Company’s common stock,
par value $0.001 (the “Common Stock”) (as converted, the “Conversion Shares”),
within 1 business day following the date hereof, subject to notification of
satisfaction of the conditions set forth herein and in Sections 7(a) and 8(a)
herein (the “Closing” or “Closing Date”);

 

WHEREAS, contemporaneously with the Closing the Company shall issue to the
Investor a warrant to purchase 7,000,000 shares of the Company’s Common Stock
(the “Warrant Shares”) in the form attached hereto as Exhibit B (the “Warrant”);

 

WHEREAS, the parties desire that the Company’s obligations under the Transaction
Documents be secured by: (i) the 4th Amended and Restated Security Agreement by
and between the Company, its wholly owned subsidiaries and the Investor dated
October 29, 2019 (all such security agreements shall be referred to as the
“Security Agreement”) pursuant to which the Company and its wholly owned
subsidiaries provide to the Investor a security interest in Pledged Property (as
this term is defined in the Security Agreement), and (ii) subject to a global
guarantee pursuant to the 3rd Amended and Restated Global Guaranty by and
between each of the Company’s wholly owned subsidiaries and the Investor dated
October 29, 2019 (the “Guaranty” and collectively with the Security Agreement,
the “Security Documents”) in favor of the Investor;

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;

 

 

 

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and

 

WHEREAS, the Convertible Debenture, the Conversion Shares, and the Warrant and
the Warrant Shares, collectively are referred to herein as the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1. CERTAIN DEFINITIONS.

 

(a) “Anti-Bribery Laws” shall mean of any provision of any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions or any applicable
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the U.K. Bribery Act 2010, or any other similar law of any other
jurisdiction in which the Company operates its business, including, in each
case, the rules and regulations thereunder.

 

(b) “Applicable Laws” shall mean applicable laws, statutes, rules, regulations,
orders, executive orders, directives, policies, guidelines, ordinance or
regulation of any governmental entity and codes having the force of law, whether
local, national, or international, as amended from time to time, including
without limitation (i) all applicable laws that relate to money laundering,
terrorist financing, financial record keeping and reporting, (ii) all applicable
laws that relate to anti-bribery, anti-corruption, books and records and
internal controls, including the Anti-Bribery Laws, (iii) OFAC and any Sanctions
Laws or Sanctions Programs, and (iv) CAATSA and any CAATSA Sanctions Programs,
Anti-Money Laundering Laws.

 

(c) “BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

 

(d) “CAATSA” shall mean Public Law No. 115-44 The Countering America’s
Adversaries Through Sanctions Act.

 

(e) “CAATSA Sanctions Programs” shall mean a country or territory that is, or
whose government is, the subject of sanctions imposed by CAATSA.

 

(f) “Anti-Money Laundering Laws” shall mean applicable financial recordkeeping
and reporting requirements and all other applicable U.S. and non-U.S. anti-money
laundering laws, rules and regulations, including, but not limited to, those of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
United States Bank Secrecy Act, as amended by the USA PATRIOT Act of 2001, and
the United States Money Laundering Control Act of 1986 (18 U.S.C. §§1956 and
1957), as amended, as well as the implementing rules and regulations promulgated
thereunder, and the applicable money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency or self-regulatory.

 

2

 

 

(g) “OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

 

(h) “Sanctioned Country” shall mean a country or territory that is the subject
or target of a comprehensive embargo or Sanctions Laws prohibiting trade with
the country or territory, including, without limitation, Crimea, Cuba, Iran,
North Korea, Sudan and Syria.

 

(i) “Sanctions Laws” shall mean any sanctions administered or enforced by OFAC
or the U.S. Departments of State or Commerce and including, without limitation,
the designation as a “Specially Designated National” or on the “Sectoral
Sanctions Identifications List”, collectively “Blocked Persons”), the United
Nations Security Council (“UNSC”), the European Union, Her Majesty’s Treasury
(“HMT”) or any other relevant sanctions authority.

 

(j) “Sanctions Programs” shall mean any OFAC, HMT or UNSC economic sanction
program including, without limitation, programs related to a Sanctioned Country.

 

(k) “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

2. PURCHASE AND SALE OF THE CONVERTIBLE DEBENTURE.

 

(a) Purchase of the Convertible Debenture. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, the Investor agrees, to
purchase at the Closing and the Company agrees to sell and issue to Investor, at
the Closing a Convertible Debenture.

 

(b) Closing Date. The purchase and sale of the Convertible Debenture shall take
place at 10:00 a.m. Eastern Standard Time on the Closing Date, subject to
notification of satisfaction of the conditions to the Closing set forth herein
and in Sections 7 and 8 below (or such later date as is mutually agreed to by
the Company and the Investor.

 

(c) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Investor shall deliver to the
Company such aggregate proceeds for the Convertible Debenture to be issued and
sold to the Investor at the Closing, minus the fees to be paid directly from the
proceeds of such Closing as set forth herein, and (ii) the Company shall deliver
to the Investor a Convertible Debenture which the Investor is purchasing at the
Closing duly executed on behalf of the Company.

 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants, that:

 

(a) Investment Purpose. The Investor is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, the Investor reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. The Investor does not presently have any agreement or
understanding, directly or indirectly, with any corporation, association,
partnership, organization, business, individual, government or political
subdivision thereof or governmental agency (“Person”) to distribute any of the
Securities.

 

3

 

 

(b) Accredited Investor Status. The Investor is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

 

(c) Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

(d) Information. The Investor and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by the Investor. The Investor and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in Section 4 below. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables the Investor to obtain information from the Company in order to evaluate
the merits and risks of this investment. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(e) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

4

 

 

(f) Transfer or Resale. The Investor understands that except as provided for in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Investor shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements, or (C)
the Investor provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act, as amended (or a successor rule thereto) (collectively, “Rule
144”), in each case following the applicable holding period set forth therein;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(g) Legends. The Investor agrees to the imprinting, so long as is required by
this Section 3(g), of a restrictive legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

Certificates evidencing the Conversion Shares and the Warrant Shares, shall not
contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Conversion Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Conversion Shares or Warrant Shares
are eligible for sale under Rule 144, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date (the “Effective Date”) of a registration
statement if required by the Company’s transfer agent to effect the removal of
the legend hereunder. If all or any portion of a Convertible Debenture is
converted and/or the Warrant is exercised by the Investor that is not an
Affiliate of the Company (a “Non-Affiliated Investor”) at a time when there is
an effective registration statement to cover the resale of the Conversion Shares
and Warrant Shares, such Conversion Shares and/or Warrant Shares shall be issued
free of all legends. The Company agrees that following the Effective Date or at
such time as such legend is no longer required under this Section 3(g), it will,
no later than 3 Trading Days following the delivery by a Non-Affiliated Investor
to the Company or the Company’s transfer agent of a certificate representing
Conversion Shares and/or the Warrant Shares, issued with a restrictive legend
(such 3rd Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Non-Affiliated Investor a certificate representing such shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section. The
Investor acknowledges that the Company’s agreement hereunder to remove all
legends from the Conversion Shares and/or the Warrant Shares is not an
affirmative statement or representation that such Conversion Shares and/or
Warrant Shares are freely tradable. The Investor, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 3(g) is predicated upon the Company’s reliance that the Investor
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein.

 

5

 

 

(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) Receipt of Documents. The Investor and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-K for the fiscal year ended December 31, 2019; (iv) the
Company’s Form 10-Q for the fiscal quarters ended March 31, 2012 and June 30,
20120 and (v) answers to all questions the Investor submitted to the Company
regarding an investment in the Company; and the Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.

 

(j) Due Formation of Corporate and Other Investors. If the Investor is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.

 

(k) No Legal Advice From the Company. The Investor acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors. The
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

6

 

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to the Investor:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 4(a). The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each subsidiary free and clear of any
liens, and all the issued and outstanding shares of capital stock of each
subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b) Security Interests Granted. Except as set forth on Disclosure Schedule 4(b)
there are no security interests granted, issued or allowed to exist in any
assets of the Company or subsidiary.

 

(c) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(d) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debenture, the
Registration Rights Agreement, the Security Documents, the Irrevocable Transfer
Agent Instructions, the Warrant and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively the “Transaction Documents”) and to issue the Securities
in accordance with the terms hereof and thereof, (ii) the execution and delivery
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, the reservation for issuance and the issuance of the
Conversion Shares and the Warrant Shares, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The authorized officer of the Company executing the
Transaction Documents knows of no reason why the Company cannot file the
Registration Statement as required under the Registration Rights Agreement if
demanded by the Investor or perform any of the Company’s other obligations under
the Transaction Documents.

 

7

 

 

(e) Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock, par
value $0.001 (“Preferred Stock”) of which 50,274,297 shares of Common Stock and
0 shares of Preferred Stock are issued and outstanding. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except as disclosed in Schedule 4(e): (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
subsidiaries; (v) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (viii) the Company and its subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished to the Investor true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto. No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

8

 

 

(f) Issuance of Securities. The issuance of the Convertible Debenture and the
Warrant are duly authorized and free from all taxes, liens and charges with
respect to the issue thereof. Upon conversion in accordance with the terms of
the Convertible Debenture and upon exercise of the Warrant, the Conversion
Shares and/or the Warrant Shares, when issued will be validly issued, fully paid
and nonassessable, free from all taxes, liens and charges with respect to the
issue thereof. The Company has reserved from its duly authorized capital stock
the appropriate number of shares of Common Stock as set forth in this Agreement.

 

(g) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debenture, and reservation for issuance and issuance of the
Conversion Shares, the issuance of the Warrant, and the issuance of the Warrant
Shares) will not (i) result in a violation of any certificate of incorporation,
certificate of formation, any certificate of designations or other constituent
documents of the Company or any of its subsidiaries, any capital stock of the
Company or any of its subsidiaries or bylaws of the Company or any of its
subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the OTC
Markets’ Group OTCQB Market (the “Primary Market”) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement of the Transaction Documents in accordance with
the terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.

 

9

 

 

(h) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) during the 2 years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(all of the foregoing filed within the 2 years preceding the date hereof as
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Document prior to the expiration of any such extension (including pursuant
to SEC from 12b-25). The Company has delivered to the Investor or its
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company and its
subsidiaries included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the Convertible Debenture
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Company
to the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

 

(i) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

(j) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.

 

(k) CAATSA. Neither the Company or its subsidiaries, nor, to Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
subsidiaries, is a Person that is, or is owned or controlled by a Person that
has a place of business in, or is operating, organized, resident or doing
business in a country or territory that is, or whose government is, the subject
of the CAATSA Sanctions Programs.

 

10

 

 

(l) Sarbanes-Oxley Act. The Company and its subsidiaries are in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are applicable to the Company
and its subsidiaries and effective as of the date hereof.

 

(m) BHCA. Neither the Company nor any of its subsidiaries or affiliates is
subject to BHCA and to regulation by the Board of Governors of the Federal
Reserve System (the “Federal Reserve). Neither the Company nor any of its
Subsidiaries or affiliates owns or controls, directly or indirectly, 5% or more
of the outstanding shares of any class of voting securities or 25% or more of
the total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(n) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(o) Compliance with Applicable Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance Applicable
Laws and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to Applicable Laws is pending or, to the knowledge of
the Company, threatened.

 

(p) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor any director, officer, employee, agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
subsidiaries or affiliates is, or is directly or indirectly owned or controlled
by, a Person that is currently the subject or the target of any Sanctions Laws
or is a Blocked Person; neither the Company, any of its subsidiaries, nor any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries or affiliates, is
located, organized or resident in a country or territory that is the subject or
target of a comprehensive embargo, Sanctions Laws or Sanctions Programs
prohibiting trade with a Sanctioned Country; the Company maintains in effect and
enforces policies and procedures designed to ensure compliance by the Company
and its Subsidiaries with applicable Sanctions Laws and Sanctions Programs;
neither the Company, any of its subsidiaries, nor any director, officer,
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its subsidiaries or affiliates, acting in any capacity
in connection with the operations of the Company, conducts any business with or
for the benefit of any Blocked Person or engages in making or receiving any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person, or deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked or subject to blocking
pursuant to any applicable Sanctions Laws or Sanctions Programs; no action of
the Company or any of its subsidiaries in connection with (i) the execution,
delivery and performance of this Agreement and the other Transaction Documents,
(ii) the issuance and sale of the Securities, or (iii) the direct or indirect
use of proceeds from the Securities or the consummation of any other transaction
contemplated hereby or by the other Transaction Documents or the fulfillment of
the terms hereof or thereof, will result in the proceeds of the transactions
contemplated hereby and by the other Transaction Documents being used, or
loaned, contributed or otherwise made available, directly or indirectly, to any
subsidiary, joint venture partner or other person or entity, for the purpose of
(i) unlawfully funding or facilitating any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions Laws or Sanctions Programs, (ii) unlawfully funding or
facilitating any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions Laws or Sanctions Programs. For the past 5
years, the Company and its subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions Laws, Sanctions Programs or with any Sanctioned Country.

 

11

 

 

(q) No Conflicts with Anti-Bribery Laws. Neither the Company nor any of the
subsidiaries has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law.
Neither the Company, nor any of its subsidiaries or affiliates, nor any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company, or any of its subsidiaries or affiliates, has (i) used
any funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee, to
any employee or agent of a private entity with which the Company does or seeks
to do business (a “Private Sector Counterparty”) or to foreign or domestic
political parties or campaigns, (iii) violated or is in violation of any
provision of any Anti-Bribery Laws, (iv) taken, is currently taking or will take
any action in furtherance of an offer, payment, gift or anything else of value,
directly or indirectly, to any person while knowing that all or some portion of
the money or value will be offered, given or promised to anyone to improperly
influence official action, to obtain or retain business or otherwise to secure
any improper advantage or (v) otherwise made any offer, bribe, rebate, payoff,
influence payment, unlawful kickback or other unlawful payment; the Company and
each of its respective subsidiaries has instituted and has maintained, and will
continue to maintain, policies and procedures reasonably designed to promote and
achieve compliance with the laws referred to in (iii) above and with this
representation and warranty; none of the Company, nor any of its subsidiaries or
affiliates will directly or indirectly use the proceeds of the Securities or
lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
financing or facilitating any activity that would violate the laws and
regulations referred to in (iii) above; to the knowledge of the Company, there
are, and have been, no allegations, investigations or inquiries with regard to a
potential violation of any Anti-Bribery Laws by the Company, its subsidiaries or
affiliates, or any of their respective current or former directors, officers,
employees, stockholders, representatives or agents, or other persons acting or
purporting to act on their behalf.

 

12

 

 

(r) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Investor a copy of any disclosures provided thereunder.

 

(s) Acknowledgment Regarding Investor’s Purchase of the Convertible Debenture.
The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Investor or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Investor’s purchase
of the Securities. The Company further represents to the Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

 

(t) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(u) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

(v) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.

 

(w) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.

 

13

 

 

(x) Environmental Laws. The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval.

 

(y) Title. All real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

 

(z) Insurance. The Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

 

(aa) Regulatory Permits. The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(bb) Internal Accounting Controls. The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

 

14

 

 

(cc) No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries. Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.

 

(dd) Tax Status. The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(ee) Certain Transactions. Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed in the SEC Documents, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(ff) Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, all of which shall be publicly
disclosed by the Company as soon as possible after the date hereof, the Company
covenants and agrees that neither the Company, nor any other person acting on
its behalf, will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Investor shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

15

 

 

(gg) Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

 

(hh) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(ii) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
There are no outstanding registration statements not yet declared effective and
there are no outstanding comment letters from the SEC or any other regulatory
agency.

 

(jj) Private Placement. Assuming the accuracy of the Investor’s representations
and warranties set forth in Section 3, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Primary Market.

 

(kk) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from the Primary Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Primary Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

(ll) Reporting Status. With a view to making available to the Investor the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Investor to sell securities of the Company to the public
without registration, and as a material inducement to the Investor’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), (iii) the Company is not an issuer defined as a “Shell Company,”
and (iv) the Company is not an issuer that has been at any time previously an
issuer defined as a “Shell Company.” For the purposes hereof, the term “Shell
Company” shall mean an issuer that meets the description defined in paragraph
(i)(1)(i) of Rule 144.

 

16

 

 

(mm) Disclosure. The Company has made available to the Investor and its counsel
all the information reasonably available to the Company that the Investor or its
counsel have requested for deciding whether to acquire the Securities. No
representation or warranty of the Company contained in this Agreement (as
qualified by the Disclosure Schedule) or any of the other Transaction Documents,
and no certificate furnished or to be furnished to the Investor at the Closing,
or any due diligence evaluation materials furnished by the Company or on behalf
of the Company, including without limitation, due diligence questionnaires, or
any other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

 

(nn) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(oo) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Debenture and
the number of Warrant Shares issuable upon exercise of the Warrant, will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Convertible
Debenture in accordance with this Agreement and the Convertible Debenture and
Warrant Shares upon the exercise of the Warrant in accordance with this
Agreement and the Warrant is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

(pp) Relationship of the Parties. Neither the Company, nor any of its
subsidiaries, affiliates, nor any person acting on its or their behalf is a
client or customer of the Investor or any of its affiliates and neither the
Investor nor any of its affiliates has provided, or will provide, any services
to the Company or any of its affiliates, its subsidiaries, or any person acting
on its or their behalf. The Investor’s relationship to Company is solely as an
investor as provided for in the Transaction Documents.

 

5. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 7 and 8 of this
Agreement.

 

(b) Compliance with Applicable Laws. While the Investor owns any Securities the
Company shall comply with all Applicable Laws and will not take any action which
will cause the Investor to be in violation of any such Applicable Laws.

 

(c) Conduct of Business. While the Investor owns any Securities, the business of
the Company shall not be conducted in violation of Applicable Laws and will not
take any action which will cause the Investor to be in violation of any such
Applicable Laws.

 

17

 

 

(d) While the Investor owns any Securities, neither the Company, nor any of its
Subsidiaries or affiliates, directors, officers, employees, representatives or
agents shall:

 

(i) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to the
applicable Sanctions Laws, Sanctions Programs, located in a Sanctioned Country,
or CAATSA or CAATSA Sanctions Programs;

 

(iii) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, in contravention of any Anti-Money Laundering
Laws, Sanctions Laws, Sanctioned Program, Anti-Bribery Laws or in any Sanctioned
Country.

 

(iv) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, Sanctions Program,
Anti-Bribery Laws, CAATSA or CAATSA Sanctions Programs.

 

(v) While the Investor owns any Securities, the Company shall maintain in effect
and enforce policies and procedures designed to ensure compliance by the Company
and its Subsidiaries and their directors, officers, employees, agents
representatives and affiliates with Applicable Laws.

 

(vi) While any Investor owns any Securities, the Company will promptly notify
the Investor in writing if any of the Company, or any of its Subsidiaries or
affiliates, directors, officers, employees, representatives or agents, shall
become a Blocked Person, or become directly or indirectly owned or controlled by
a Blocked Person.

 

(vii) The Company shall provide such information and documentation it may have
as the Investor or any of their affiliates may reasonably request to satisfy
compliance with Applicable Laws.

 

(viii) The covenants set forth above shall be ongoing while the Investor owns
any Securities. The Company shall promptly notify the Investor in writing should
it become aware during such period (a) of any changes to these covenants, or (b)
if it cannot comply with the covenants set forth herein. The Company shall also
promptly notify the Investor in writing during such period should it become
aware of an investigation, litigation or regulatory action relating to an
alleged or potential violation of Applicable Laws.

 

(e) Form D. The Company agrees to file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to the Investor
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities, or obtain an exemption for the Securities for sale to
the Investor at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date.

 

18

 

 

(f) Reporting Status. With a view to making available to the Investor the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Investor to sell securities of the Company to the public
without registration, and as a material inducement to the Investor’s purchase of
the Securities, the Company represents, warrants, and covenants to the
following:

 

(i) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;

 

(ii) From the date hereof until all the Securities either have been sold by the
Investor, or may permanently be sold by the Investor without any restrictions
pursuant to Rule 144, (the “Registration Period”) the Company shall file with
the SEC in a timely manner all required reports under section 13 or 15(d) of the
Exchange Act and such reports shall conform to the requirement of the Exchange
Act and the SEC for filing thereunder;

 

(iii) The Company shall furnish to the Investor so long as the Investor owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration; and

 

(iv) During the Registration Period the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.

 

(g) Use of Proceeds. The Company shall use the proceeds from the issuance of the
Debenture hereunder for the such use of proceeds disclosed on Schedule 4(g). So
long as any amounts are outstanding under the Convertible Debenture, the Company
shall not pay any related party obligations all of which related party
obligations shall be subordinated to the obligations owed to the Investor.
Neither the Company nor any subsidiary shall, directly or indirectly, use any
portion of the proceeds of the transactions contemplated herein, or lend,
contribute, facilitate or otherwise make available such proceeds to any Person
(i) to make any payment towards any indebtedness or other obligations of the
Company or subsidiary; (ii) to pay any obligations of any nature or kind due or
owing to any officers, directors, employees, or shareholders of the Company or
subsidiary, other than salaries payable in the ordinary course of business of
the Company; (iii) to fund, either directly or indirectly, any activities or
business of or with any Blocked Person, in any Sanctioned Country, (iv) or in
any manner or in a country or territory, that, at the time of such funding, is,
or whose government is, the subject of CAATSA Sanctions Programs or (iv) in any
other manner that will result in a violation of Anti-Money Laundering Laws,
Sanctions Laws, Sanctioned Program, Anti-Bribery Laws or CAATSA Sanctions
Programs.

 

19

 

 

(h) Reservation of Shares. On the date hereof, the Company shall reserve for
issuance to the Investor 10,000,000 shares for issuance upon conversions of the
Convertible Denture and the Company shall also reserve such Warrant Shares for
issuance to the Investor upon exercise of the Warrant (the “Share Reserve”). The
Company represents that it has sufficient authorized and unissued shares of
Common Stock available to create the Share Reserve after considering all other
commitments that may require the issuance of Common Stock. The Company shall
take all action reasonably necessary to at all times have authorized, and
reserved for the purpose of issuance, such number of shares of Common Stock as
shall be necessary to effect the full conversion of the Convertible Debenture
and exercise of the Warrant. If at any time the Share Reserve is insufficient to
effect the full conversion of the Convertible Debenture and exercise of the
Warrant, the Company shall increase the Share Reserve accordingly. If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within 30 days of such occurrence, for the
sole purpose of increasing the number of shares authorized. The Company’s
management shall recommend to the shareholders to vote in favor of increasing
the number of shares of Common Stock authorized. Management shall also vote all
of its shares in favor of increasing the number of authorized shares of Common
Stock.

 

(i) Listings or Quotation. The Company’s Common Stock shall be listed or quoted
for trading on the Primary Market. The Company shall promptly secure the listing
of all of the Registrable Securities (as defined in the Registration Rights
Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.

 

(j) Fees and Expenses.

 

(i) The Company shall pay all of its costs and expenses incurred by it
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents.

 

(ii) The Company shall pay to YA Global II SPV, LLC, an affiliate of the
Investor and as its designee (the “Designee”), a due diligence and structuring
fee of $10,000 which shall be deducted by the Investor directly from the
proceeds of the Closing and paid by the Investor to Designee on behalf of the
Company.

 

(iii) On the Closing Date the Company shall issue to the Investor the Warrant.

 

(k) Corporate Existence. So long as the Convertible Debenture remains
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of the Investor. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 5(o) will thereafter be applicable to the Convertible
Debenture.

 

20

 

 

(l) Transactions With Affiliates. So long as the Convertible Debenture is
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous 2 years, stockholders
who beneficially own 5% or more of the Common Stock, or Affiliates (as defined
below) or with any individual related by blood, marriage, or adoption to any
such individual or with any entity in which any such entity or individual owns a
5% or more beneficial interest (each a “Related Party”), except for (a)
customary employment arrangements and benefit programs on reasonable terms, (b)
any investment in an Affiliate of the Company, (c) any agreement, transaction,
commitment, or arrangement on an arms-length basis on terms no less favorable
than terms which would have been obtainable from a person other than such
Related Party, (d) any agreement, transaction, commitment, or arrangement which
is approved by a majority of the disinterested directors of the Company.
“Affiliate” for purposes hereof means, with respect to any person or entity,
another person or entity that, directly or indirectly, (i) has a 10% or more
equity interest in that person or entity, (ii) has 10% or more common ownership
with that person or entity, (iii) controls that person or entity, or (iv) shares
common control with that person or entity. “Control” or “controls” for purposes
hereof means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.

 

(e) Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is 2 years after the Closing Date, the Company
shall immediately appoint a new transfer agent and shall require that the new
transfer agent execute and agree to be bound by the terms of the Irrevocable
Transfer Agent Instructions (as defined herein).

 

(f) Restriction on Issuance of the Capital Stock. So long as the Convertible
Debenture is outstanding, the Company shall not, without the prior written
consent of the Investor, (i) issue or sell shares of Common Stock or Preferred
Stock without consideration or for a consideration per share less than the bid
price of the Common Stock determined immediately prior to its issuance, (ii)
issue any preferred stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration less than such Common Stock’s
Bid Price, as quoted by Bloomberg, LP and determined immediately prior to its
issuance, (iii) enter into any security instrument granting the holder a
security interest in any and all assets of the Company, or (iv) file any
registration statement on Form S-8.

 

21

 

 

(g) Neither the Investor nor any of its affiliates have an open short position
in the Common Stock of the Company, and the Investor agrees that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debenture shall remains outstanding.

 

(h) Additional Registration Statements. So long as the Convertible Debenture is
outstanding, the Company will not file a registration statement under the
Securities Act relating to securities that are not the Securities without
including the Registrable Securities (as this term is defined in the
Registration Rights Agreement).

 

(i) Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.

 

(j) Disclosure of Transaction. Within 4 Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of the Convertible
Debenture, and the form of the Registration Rights Agreement) as exhibits to
such filing.

 

(k) Granting of Security. So long as any portion of Convertible Debenture is
outstanding neither the Company nor any subsidiary may grant, issue or allow to
exist any security interest in any or all of the assets of the Company and or
subsidiary.

 

(l) Increase in Authorized Shares of Common Stock. No later than December 1,
2020 the Company shall increase its authorized shares of Common Stock to an
amount no less than 500,000,000 shares.

 

(m) Within 1 business day of the Company increasing its authorized shares of
Common Stock it shall execute an amended Irrevocable Transfer Agent Instruction
increasing the Share Reserve to a minimum of 3 times the total number of
Conversion Shares issuable upon conversion of the Convertible Debentures
calculated at the Market Price as well as the Warrant Shares.

 

6. TRANSFER AGENT INSTRUCTIONS.

 

The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent in a form acceptable to the Investor.

 

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the Convertible
Debenture to the Investor at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

(i) The Investor shall have executed the Transaction Documents and delivered
them to the Company.

 

22

 

 

(ii) The Investor shall have delivered to the Company the Convertible Debenture
Purchase Price by wire transfer of immediately available U.S. funds pursuant to
the wire instructions provided by the Company.

 

(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Investor shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the Closing Date.

 

8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.

 

(a) The obligation of the Investor hereunder to purchase the Convertible
Debenture at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:

 

(i) The Company, and the Company’s Transfer Agent, as applicable, shall have
executed the Transaction Documents and delivered the same to the Investor.

 

(ii) The Common Stock shall be authorized for quotation or trading on the
Primary Market and trading in the Common Stock shall not have been suspended for
any reason.

 

(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
5 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

(iv) The Company shall have executed and delivered to the Investor the
Convertible Debenture.

 

(v) The Company shall have delivered to the Investor a certificate, executed by
an officer of the Company in a form satisfactory to the Investor and dated as of
the Closing Date, as to (i) the Company’s Article of Incorporation, (ii) the
Bylaws of the Company, (iii) the resolutions as adopted by the Company’s Board
of Directors in a form reasonably acceptable to the Investor, (iv) the Company’s
Certificate of Good, each as in effect at the Closing.

 

23

 

 

(vi) The Company and its transfer agent shall have created the Share Reserve.

 

9. INDEMNIFICATION.

 

(a) In consideration of the Investor’s execution and delivery of this Agreement
and acquiring the Convertible Debenture, the Conversion Shares upon conversion
of the Debenture, the Warrant and the Warrant Shares issued upon exercise of the
Warrant and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Investor Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
the Investor Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement, the Convertible Debenture or the
other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the parties hereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Convertible Debenture or
the status of the Investor or holder of the Convertible Debenture or the
Conversion Shares, as an Investor of Convertible Debentures in the Company. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law.

 

(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Investor(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Investor,
(b) any breach of any covenant, agreement or obligation of the Investor(s)
contained in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby executed by the Investor,
or (c) any cause of action, suit or claim brought or made against such Company
Indemnitee based on material misrepresentations or due to a material breach and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto by any of the parties
hereto. To the extent that the foregoing undertaking by the Investor may be
unenforceable for any reason, the Investor shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 

24

 

 

10. COMPANY LIABILITY.

 

(a) The Company shall be liable for all debt, principal, interest, and other
amounts owed to the Investor by Company pursuant to this Agreement, the
Transaction Documents, or any other agreement, whether absolute or contingent,
due or to become due, now existing or hereafter arising (the “Obligations”) and
the Investor may proceed against the Company to enforce the Obligations without
waiving its right to proceed against any other party. This Agreement and the
Convertible Debenture are a primary and original obligation of the Company and
shall remain in effect notwithstanding future changes in conditions, including
any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between the Investor and the Company. The Company shall be liable for existing
and future Obligations as fully as if all of the funds advanced by the Investor
hereunder were advanced to the Company.

 

(b) Notwithstanding any other provision of this Agreement or any other
Transaction Documents the Company irrevocably waives, until all obligations are
paid in full, all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Company to the rights of Investor
under the Transaction Documents) to seek contribution, indemnification, or any
other form of reimbursement from the Company, or any other person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by the Company with respect to the Obligations in connection with
the Transaction Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by the Company with respect to the Obligations in connection
with the Transaction Documents or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to the Company in
contravention of this Section, the Company shall hold such payment in trust for
the Investor and such payment shall be promptly delivered to the Investor for
application to the Obligations, whether matured or unmatured.

 

25

 

 

11. GOVERNING LAW: MISCELLANEOUS.

 

(a) Governing Law; Mandatory Jurisdiction. TO INDUCE INVESTOR TO PURCHASE THE
DEBENTURE, THE COMPANY IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE COURTS SITTING IN UNION COUNTY, NEW JERSEY AND THE FEDERAL COURTS
SITTING IN NEWARK, NEW JERSEY; PROVIDED, HOWEVER, INVESTOR MAY, AT ITS SOLE
OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH NEW JERSEY LAW. THE COMPANY HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE COMPANY AS SET FORTH HEREIN IN THE MANNER PROVIDED BY
APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE

 

(b) Counterparts. This Agreement may be executed in 2 or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
physically or electronically delivered to the other party.

 

(c) Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Investor in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Investor with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by the
Investor to the unpaid principal balance of any such indebtedness or be refunded
to the Company, the manner of handling such excess to be at the Investor’s
election.

 

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

26

 

 

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(f) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 

12. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered upon: (i) receipt, when delivered
personally, (ii) 1 Business Day after deposit with an overnight courier service
with next day delivery specified, in each case, properly addressed to the party
to receive the same, or (iii) receipt, when sent by electronic mail (provided
that the electronic mail transmission is not returned in error or the sender is
not otherwise notified of any error in transmission. The addresses and email
addresses for such communications shall be:

 

If to the Company, to: Generation Alpha, Inc.   1689 W. Arrow Rt. Suite A  
Upland, CA 91786  

Attention: Tiffany Davis

Telephone: (888) 998-8881

Email: tiffany@genalaphinc.com

   

 

With a copy to:



Sichenzia Ross Ference LLP

1185 Avenue of the Americas – 37th Floor

New York, NY 10036

 

Attention: James M. Turner

Telephone: (212)930-9700

Email: jturner@srf.law

    If to the Investor: YAII PN, Ltd.  

c/o Yorkville Advisors Global, LP

1012 Springfield Avenue

  Mountainside, NJ 07092   Attention: Mark Angelo  

Telephone: (201) 536-5114

Email: mangelo@yorkvilleadvisors.com

 

27

 

 

With a copy to: David Gonzalez, Esq.   1012 Springfield Avenue   Mountainside,
NJ 07092   Telephone: (201) 536-5109   Email: dgonzalez@yorkvilleadvisors.com

 

or at such other address and/or electronic email address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party 3 Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s computer containing the time, date,
recipient’s electronic mail address and the text of such electronic mail or
(iii) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by electronic mail or receipt
from a nationally recognized overnight delivery service in accordance with
clause (i), (ii) or (iii) above, respectively.

 

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

 

(b) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(c) Survival. Unless this Agreement is terminated under Section 11(f), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.

 

(d) Publicity. The Company and the Investor shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Investor, to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Investor in connection
with any such press release or other public disclosure prior to its release and
Investor shall be provided with a copy thereof upon release thereof).

 

(e) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(f) Termination. In the event that the Closing shall not have occurred on or
before 5th business days from the date hereof due to the Company’s or the
Investor’s failure to satisfy the conditions set forth in Sections 7 and 8 above
(and the non-breaching party’s failure to waive such unsatisfied condition(s)),
the non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

 

(g) Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.

 

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

28

 

 

IN WITNESS WHEREOF, each of the Investor and the Company has affixed their
respective signatures to this Securities Purchase Agreement as of the date first
written above.

 

  COMPANY:       GENERATION ALPHA, INC.       By:     Name: Tiffany Davis  
Title: Chief Executive Officer         INVESTOR:       YA II PN, LTD.       By:
Yorkville Advisors Global, LP   Its: Investment Manager         By: Yorkville
Advisors Global II, LLC   Its: General Partner         By:     Name:     Title:
 

 

29

 

 

LIST OF EXHIBITS:

 

Disclosure Schedule

 

Exhibit A – Form of Convertible Debenture

 

Exhibit B – Form of Warrant

 

 

 

 

DISCLOSURE SCHEDULE

 

Schedule 4(a) – Subsidiaries – As outlined in the Global Guaranty Agreement

 

Schedule 4(b) – Security Interests Granted – Not changed Since Previous Deal

 

Schedule 4(c)– Capitalization – Not changed Since Previous Deal

 

Schedule 4(g) – Use of Proceeds –

 

  ● Settlement with prior landlord         ● Settlement with former CEO Dennis
Forchic

 

 

 

 

 

EXHIBIT A

 

 

 

 

 

EXHIBIT B



 



 

 

